Scott, Justice.
The plaintiffs in error and the defendant in error were respectively plaintiffs and defendant below and for convenience will he hereinafter referred to as such. The plaintiffs as co-partners were factors engaged in buying and selling wool on the Boston market during all the times hereinafter referred to. The defendant was a flockmaster residing in Natrona County, Wyoming, and at the solicitation of plaintiffs’ representative or agent on February 10, 1909, made the following written agreement to and with plaintiffs, to-wit:
“For and in consideration of one dollar, to me in hand paid by J. Koshland & Co., of Boston, Mass., the receipt whereof is hereby acknowledged, I hereby agree to consign to said J. Koshland & Co. at an advance of $7,000 00/100 all of my wool from the 1909 shearing from 14,000 head of sheep, consisting of about - wethers, 8,500 ewes, 5,500 yearlings, 200 bucks. The wool to be delivered to the said J. Koshland & Co., or their representative, f. 0. b. cars at Casper station, on or about June 15th, 1909, in good merchantable order and condition, free from any excessive amount of burrs, or dip, well tied and honestly packed, and agree to defend the title of said wool against all and every person whatsoever. Sheep are mortgaged to 1st Nat. Bank, Cheyenne. Sheep are branded^ hk Ky agree to pay to said J. Koshland & Co., interest on all advances at 6 per cent per annum, and a commission of tJ^c per pound, this commission to include guarantee of sales, storage and fire insurance free for 6 months in Boston. Should I sell my wool before or after shearing I agree to pay to said J. Koshland & Co., J4c per pound commission on wool from said sheep, figuring this wool at-pounds per fleece, also *249what money they have advanced with interest at 6 per cent per annum.
Signature AlEx WebER.
P. O. Address, Casper, Wyo.”
The counterpart of said contract is as follows:
“Casper, Wyoming, Feb. 10, 1909.
Received on consignment from Alex Weber of Casper, Natrona County, Wyoming, his wool from his 1909 clip to be sheared from about 8,500 ewes, 5,500 yearlings, 200 bucks, on which we agree to make him an advance of seven thousand dollars at 6 per cent interest, and charge h'im a commission of i}4 pound which covers guarantee of sales, storage and fire insurance for six months in Boston. In case he prefers to sell his wool at home he may do so by paying us J4c per pound and all money advanced with 6% interest on the latter.
J. Koshland & Co.
B'. F. Bennett."
On July 2, 1909, there was 125,414 pounds of wool or all of defendant’s wool clip for 1909, delivered to plaintiffs under the contract and plaintiffs advanced from time to time the sum of $24,000. The wool reached Boston on July 14, 1909, and was stored in plaintiffs’ lofts and exhibited for sale with other lots of wool, and was finally closed out on September 13, 1910, when the plaintiffs rendered their account to Weber claiming an amount due them for advances and interest of $5,305.22, over and above the net price received for the wool. This action was commenced by plaintiffs to recover that amount and interest. An answer and cross-petition and a reply were filed by which pleadings it was admitted that plaintiffs were wool merchants engaged in buying and selling wool on the wool market of Boston, both as factors and principals; that on February 10, 1909, defendant being a wool grower, negotiated to sell his wool clip for that year to plaintiffs and which negotiations culminated in his signing the contract of that date.
It is admitted that plaintiffs advanced and paid to defendant at the dates respectively the sums stated as fol*250lows: “On February 15, 1909, the sum of $2,500.00; on A-pril 12, 1909, the sum of $4,500.00; on May 6, 1909, the sum of $3,500.00; on July 2, 1909, the sum of $3,500.00; on July 19, 1909, $10,000.00. Making a total * * * * of the sum of $24,000.00.”
It is claimed by defendant and pleaded in his cross-petition by way of counter-claim, and it is testified to “That on May 26, 1909, and before his wool was shorn,” the plaintiff received a bona fide offer by wire from one Willey of twenty-three cents a pound for his wool and that plaintiffs’ agent told him not to accept the offer, saying: “Don’t sell it to Willey, but ship it down to us and we will get you more money for it,” and that acting on these representations defendant turned down the Willey offer and delivered the wool to plaintiffs as already stated,' and that for that reason he claimed that plaintiffs warranted or guaranteed to sell at a fixed price. He also alleged that plaintiffs did not act in good faith and that they preferred themselves and others to defendant in the matter of selling wool; that they did not use ordinary care, skill and diligence in selling the wool, whereby defendant was damaged, &c. The plaintiffs replied, denying that they guaranteed to get a fixed price, alleged that they acted in good faith and with due diligence, care and skill in the matter of selling defendant’s wool, and further alleged “That at the time of the delivery of said wool by the defendant to the plaintiff and at the time of the making of said advances, there was no other or further agreement than that of February 10th, above stated, and that the plaintiffs had, under said agreement, the authority and power to sell the said wool in the open market, at the best price obtainable therefor, which, however, become subject to certain verbal and written instructions, of the defendant to the plaintiffs, after the wool had been delivered to the plaintiffs, in which the plaintiffs were required not to sell the wool of the said defendant’s upon the market unless the same would net the sum of 23c to the defendant and after September 23, 1909, the sum of 24c. That the plaintiffs obeyed the said instructions of the *251defendant and made every reasonable effort to obtain the price for said wool, indicated by the defendant in said verbal and written requests, but were unable to find a buyer therefor, at the price fixed by him, and the plaintiffs thereupon repeatedly requested of the defendant that he remove his limitations upon their right to sell said wool, to net the figures above stated, to-wit: the sum of 24c per pound, and after the 31st day of October, 1909, the sum of 23c per pound, which defendant refused to do.” The reply also contains the following allegation, to-wit: “That thereafter, to-wit: during the month of September, 1910, the plaintiffs attached certain moneys in the hands of Jeremiah Williams & Co., on account of over due account of the plaintiffs against the defendant and realized therefrom from said action the sum of $1,484.56, which should be and is a credit in favor of the defendant and against the plaintiffs in this action. That the balance due from the defendant to the plaintiffs, including moneys advanced, interest thereon, all charges and expenses, less proper credits as hereinbefore recited, including said $1,484.56, amounted to the sum of $3,820.66, on September 13, 1910, no part of which has been paid. The case was tried to a jury which found generally in favor of the defendant for the sum of four thousand seven hundred and seventy-seven and 99/100 dollars, and also answered special interrogatories submitted to them at plaintiffs’ request as follows:
“1. Do you find any evidence in the case showing bad faith on the part of plaintiffs in handling defendant’s wool and in disposing of the same? Ans. Yes.”
“2. What is the amount due under the evidence from the plaintiffs as a balance on account of the advances made to the defendant of $24,000, and interest thereon at 6% per annum after deducting the net returns from the sale of defendant’s wool? Ans. Nothing.”
“3. Do you find from the evidence that the plaintiffs were ever able to sell the defendant’s wool on the B'oston market so as to net him 24c up to November 3, 1909, and so as to net him 23c after that date? Ans. No.” -
*252“4. Do you find from the evidence that the plaintiffs used ordinary care, skill and diligence in the handling of defendant’s wool under said consignment contract? Ans. No.” . .
Judgment was rendered in favor of defendant and against the plaintiff on the verdict. A motion by plaintiffs for judgment upon these special findings and also a motion for a hew trial were overruled and the plaintiffs bring error.
1. It is here contended that the court erred in overruling the motion for a new trial upon the several separate grounds, among which are the following, viz.: First, that there is not sufficient evidence to support the verdict or the special findings; second, that the verdict and special findings are contrary to the evidence and the law; third, that the court erred in overruling plaintiffs’ motion for judgment on the special findings, notwithstanding the general verdict. The first and second assignments may be considered together.
The relation between the parties was that of principal and agent or factor. There is no question here presented as to the purchaser or purchasers failing to pay the price at which they bought the wool. In overruling plaintiffs’ motion for a directed verdict after each party had rested their case and before the jury was instructed the court said: “I will overrule this motion as it stands. * * * * I don’t think there is sufficient evidence here to support a guarantee that this consignee will pay any particular sum — 23c a pound. On that branch of the case I am very well satisfied as to the rights of the parties, but the other I will want to submit to the jury.” We think the court was correct in its view that the evidence failed to show that plaintiffs warranted or guaranteed to sell defendant’s wool at a specified or fixed price. The jury were instructed upon the theory so indicated by the court and the issue was as to whether the plaintiffs used due diligence as the law required and acted in good faith in endeavoring to obtain the price sought by Weber. To the extent of their advances they had a lien and to that extent an interest in the wool and its proceeds. *253It is admitted that on- July 2, 1909, the defendant delivered the wool free on board the cars at Casper, Wyoming, and that plaintiffs transported it to Boston, Mass., and upon the theory upon which the case was tried they undertook in the course of trade to use due care, skill and diligence in endeavoring to sell it on the market of that city at defendant’s price, if any. It is undisputed that a net price of twenty-three cents would mean a price of at least twenty-seven cents on the Boston market, the difference as the evidence tends to show of four cents a pound covering the freight, expenses, commissions, etc. Late in July or early in August and after the shipment of the wool, Bennett, the plaintiffs’ agent who solicited the consignment in Wyoming, returned to Boston and the further communications between plaintiffs and defendant was by correspondence. On August 20, 1909, plaintiffs advised the defendant that they could not at that time sell the clip so as to net him 23 cents per pound. The evidence tends to show and is undisputed that defendant visited the store and offices of plaintiffs in Boston several times during the latter part of August and the first part of September. Weber testified that he then saw Mr. Bennett, who represented plaintiffs and had theretofore contracted for his wool, and talked with him as to the condition of the market; that B'ennett was always optimistic and that he, Weber, was led to believe that the price of wool was going up and that was why he wrote the letter of September 23, 1909, hereinafter set out in full, while on his way home. The evidence tends further to show that defendant made no complaint with reference to the manner in which plaintiffs were handling his wool while visiting their place of business or in that letter. While in Boston he was advised by Bennett that about November 1st, following, would be the most advantageous time to sell his wool. This conversation was prior to the letter and the advance in his restricted price was over the protest of plaintiffs. The letter is as follows:
*254“Palmer House, Chicago, Sept. 23d, 1909.
“Mr. B. F. Bennett, Boston Mass.
“Dear Frank: — I learn that the London sales advanced 10 per cent and as I did not see you when I learned this I wish to say that I do not want my wool sold until it will net me 24 cents, inclusive of the interest charges — commission since July 1st or date of shipment. I think it will bring that later on and as I took the chance to raise the stuff why I want all that there is in it, and besides that I wish to win my bet with Sidney Eisman, and as I understand the storage insurance, runs for six months on the commission why that would make Jan or Febr before I-would need to sell it — so I might as well be game and hold for that price — so when it can be sold for enough so it will net me 24 cents including all charges — from date of shipment — why sell — will leave for Casper tonight — stop in Omaha a day or two and then go on home — write me at Casper at your leisure — but I think that by holding it will bring that money later on- — what do you think is it worth the chance — but until you hear from me again just hold the stuff for that money clear.
“With kindest regards to Mrs. Bennett — Herbert and yourself from both Mrs. Weber and myself and thanking you for the hospitality extended to both of us,
“I am very sincerely,
“Alex Weber/'’
The plaintiffs, in answer to this letter, told him of the condition of the wool market and asked the defendant to remove the restrictions as to price. The defendant insisted on his restrictions, ’ although the plaintiffs advised him that if permitted they would sell for all that the wool was worth on the market. On October 31, 1909, he wrote plaintiffs: “As to your view of the wool market it may be all right— but I do not think so — I am not worried as to the outcome whatever. * * * * I think it will bring 24 cents but if you can sell to net 23 cents why all right, but I am not scared at the outcome if wool is held.” Again on November 3, 4, 10, 30, December 21, 1909, plaintiffs wrote him of *255the falling market, and oh January 21, 1910, plaintiffs advised defendant' that the price of his wool had fallen to 24 to 25 cents on the Boston market, which would net him 20 or 21 cents per pound for his wool and advised him to sell. On February 28, 1910, the plaintiffs again wrote defendant of a further slump in the market. On June 2, 1910, the plaintiffs advised defendant that having been unable to obtain the price he insisted on and by reason of his restrictions and the shrinkage of prices there would be a deficit in the advances made to him and called on him for a margin-on his wool of 4 or 5 cents per pound. No response was made by defendant to this letter. On July 28, 1910, plaintiffs wrote defendant that they had one offer of cents for his wool on 60 days’ time. On September 9, 1910, they advised Weber that they had sold his wool at 20 cents, were making delivery and as soon as completed would send account of sales. The plaintiffs introduced evidence tending to show the condition of the market, the prevailing prices, their diligence in endeavoring to sell under the restrictions and their inability to do so and the letters referred to showing the unwillingness of the defendant to remove the restrictions as to price at which the wool should be sold. There is no conflict in the evidence that the last letter received from Weber was the one referred to dated October 31, 1909, and also that he failed to cover the advances upon a falling market as requested by their letter of June 2, 1910. There is some conflict in the evidence as to the price obtainable, but there is no conflict in the evidence that defendant never receded from his price so as to authorize a sale which would net him less than 23 cents per pound for his wool and when requested to remove the restrictions as to price of 24 cents he wrote them on October 31, 1909, as hereinbefore quoted, that he didn’t think their views as to the wool market were right, but he would take 23 cents net and that he was not scared as to the outcome if the wool was held. There seems to have been a constant endeavor on plaintiffs’ part to induce defendant to remove the restrictions as to price so as to bring his wool in touch'with *256the market, which he persistently refused to do. This case is distinguishable on the facts from Justice et al. v. Brock, 21 Wyo. 281, 131 Pac. 38. In that case the factors held the consignment of wool for a long period of time on a falling market, and we held upon an application for rehearing that such act might be sufficient to sustain a finding of negligence (133 Pac. 1070) in not selling the wool. In that case there was no limitation as to price, while here there was, and the evidence tends to show that plaintiffs handled the wool according to the known usage of trade and business and the jury by their answers to the third interrogatory found that up to November 3, 1909, plaintiffs were unable to sell the defendant’s wool on the Boston market so as to net him 24 cents or to sell the wool on the same market after that date so as to net him 23 cents per pound.
Bly their answer to the fourth interrogatory the jury found that plaintiffs did not use ordinary care, skill and diligence in the handling of defendant’s wool under the consignment contract. During the period that a restriction was placed on the selling price by the defendant the plaintiffs could not be said to be guilty of lack of care, skill or diligence in trying to sell the wool if they were unable during that time to sell the wool so as to net the required price as found by the answer to the third question. The matter of care, skill and diligence in selling prior to the letter of September 23, 1909, was practically eliminated from the case upon the evidence for the reason that the defendant at no time complained of a failure to sell before that letter was written, nor did he in that letter or so far as this recora shows ever complain by letter or otherwise to plaintiffs of such alleged failure until this suit was commenced.
What was the effect of the restrictions of defendant as to selling price upon his contention of bad faith on the part of plaintiffs? The evidence is uncontradicted that plaintiffs were from and after September 23 to November 3, 1909, restricted to selling price of not less than 24 cents net, and that prior to that date defendant was expecting to net twenty-three cents per pound for his wool. It must be *257conceded that defendant’s letter of September 23rd :was a restriction as to the'price of sale. We think the evidence taken as a whole fails to sustain defendant’s allegation that plaintiffs gave their own wool a preference over his wool of the same grade and quality- after his letter of September 23, 1909, in the matter of sales, or that they failed to use ordinary care, skill and diligence in selling defendant’s wool. There could be no preference as long as defendant failed to remove his restrictions as to price so as to bring his wool in touch with the market. He persistently failed and refused to remove his restrictions, and insisted on holding his wool for a limited price until the market price advanced so as to meet his demands, and it fairly' appears from the evidence that the plaintiffs’ inability to sell the wool after that letter was the result of defendant’s advance in the price over and above what he had theretofore expected and which expected price was the subject of the conversation between him and plaintiffs in Boston prior to his advance in price. The evidence tends to show that plaintiffs could have sold his wool so as to have realized twenty-three cents net or more on or about November 1, 1909, but for defendant’s September letter restricting them to a selling price of twenty-four cents net. It is ele-' mentary that one whose act is the proximate cause or contributes to the injury may have to respond in damages, but not to him who caused or contributes to the injury from which the damages resulted. One cannot negligently or by an intentional act injure himself and recover any actual damage which resulted from such act.
As to whether plaintiffs could have sold tlie wool for twenty-three cents net per pound prior to the date of'that letter, the evidence tends to show that defendant was expecting that much or more. He testified that he always • felt that plaintiffs had a right to sell at any price over the Willey offe'r, which it will be remembered was twenty-three cents per pound for immediate delivery at Casper. Bennett testified that about August xst and before leaving Casper and departing for the east, Weber instructed him verbally not *258to sell the wool unless it would bring twenty-three cents net. Weber in his testimony denies this conversation, hut whether they had thé conversation or not, the evidence tended to show without contradiction that defendant was expecting his wool to net him at least twenty-three cents and plaintiffs knew of that fact when, as the evidence shows, Weber visited Boston during the latter part of August and the early part of September and investigated and talked over the wool market with plaintiffs and did not complain that they had failed to sell his wool, and with no reason to expect that they would thereafter be restricted to a selling price of twenty-four cents net and with knowledge that defendant was expecting his wool to net him twenty-three cents or more, plaintiffs told him that about November 1 would be the most advantageous time to sell his wool, as the subsequent events proved, but against plaintiffs’ protest he.soon after raised his price to twenty-four cents per pound net, which price the jury found plaintiffs were unable to obtain. The evidence does not show lack of care and diligence as a cause for not selling the wool before the price was restricted to twenty-four cents net, for there was a rise in the market after that, but not so as to net twenty-four cents, and it is not shown that plaintiffs had any reason to expect that they would later be instructed to get that price. Hfence it could not reasonably be said that they were lacking in care, skill or diligence in holding the wool during the summer and prior to defendant’s September letter. But aside from this condition of the evidence, there is no evidence that during that period there was any such lack of care on plaintiffs’ part, and apparently no claim is made in the evidence in that respect as to such period of time.
It is contended that plaintiffs failed to keep defendant informed as to the condition of the wool market. The defendant does not complain that he was ignorant of the condition of the market. Hie was a subscriber and received the Boston Transcript, a newspaper published in Boston, which, as the evidence shows, gave the quotations, and condition of the wool market. As he subscribed for this paper *259long before the transaction complained of upon the recommendation of plaintiffs’ agent, the latter as representing plaintiffs in the matter of handling defendant’s wool knew defendant would get the weekly report in that paper showing the condition and prices of the market. Articles from that paper showing the condition of the market and the reports of sales during different periods of the years 1909 and 1910 were introduced in evidence, notwithstanding which the jury found that at no time were plaintiffs able to obtain 24 cents net for his wool. We are of the opinion that the fourth special finding of fact and the general verdict are each unsupported by the evidence.
2. It is contended that the court erred in overruling plaintiffs’ motion for judgment on the answers made and returned by the jury to the interrogatories which were submitted to them by the court. It will be observed that the first question propounded to the jury and their answer thereto does not constitute a finding of an ultimate fact. By its terms the jury state that they find evidence of bad faith, not that plaintiffs were guilty of bad faith. It may be conceded for the purpose of testing the sufficiency of this finding that there was such evidence which might or might not be sufficient to support a finding by the jury of bad faith as an ultimate fact, but the finding does not state that they so found from the evidence. (20 Ency. Pl. & Pr. 330; 38 Cyc. 1921.) However, in view of the general verdict, which is presumed to cover all the issues and also the fourth finding that plaintiffs did not use ordinary care, skill and diligence in their efforts to sell the wool, the insufficiency in this finding might not warrant a reversal of the judgment, yet we are convinced that unaided and alone it wholly fails as a finding of bad faith and is equivalent to no finding.
It is apparent that the answer to the third interrogatory, by which the jury found that plaintiffs were not able prior to November 3, 1909, to sell defendant’s wool on the Boston market so as to net defendant 24 cents per pound, is inconsistent with the fourth special finding, by which the jury *260found upon the evidence that plaintiffs did not use ordinary care, skill and diligence in handling defendant’s wool. The fourth question must be understood as referring to care, skill- and diligence in the sale of the wool, although it asks as to care et cetera in'“handling” the wool, for there is no •issue or complaint as to care', skill or -diligencé in any other respect than as to sale of the wool, and the jury obviously so understood the question. ' In view of such conflict between 'the findings the ’ court properly overruled plaintiffs’ motion for judgment on the-special findings. Rut we think the court erred in not granting a new trial. The conflict in the special findings would be sufficient cause alone to reverse the judgment under the authority of McBride v. Union Pac. Ry. Co., 3 Wyo. 247, 23 Pac. 71, where it is held that “where the special findings are materially inconsisfent the judgment must be reversed, and a new trial granted.”
It is unnecessary to discuss other assignments. For the reasons stated we are of the opinion that the court erred in denying plaintiffs a new trial. The judgment will be reversed and a new trial granted. • 'Reversed.
Potter, C. J., and Beard, J., concur.